Notice of Pre-AIA  or AIA  Status
1.		The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
2. 		Claims 1, 3-4, 6-8, 10-11, 13-15, 17 and 19-20 have been amended from the current set of Claims filed on 07/13/2022.
3.		Claims 2, 5, 9, 12, 16 and 18 have been cancelled from the current set of Claims filed on 07/13/2022.
4.		Applicant’s 35 U.S.C. § 101 rejections arguments regarding Claims 1, 3-4, 6-8, 10-11, 13-15, 17 and 19-20, see Pages 9-11 filed 07/13/2022, have been fully considered and are found to be persuasive.  
Therefore, the 35 U.S.C. § 101 rejections for Claims 1, 3-4, 6-8, 10-11, 13-15, 17 and 19-20 is withdrawn. 
5.		Claims 1, 3-4, 6-8, 10-11, 13-15, 17 and 19-20 are allowed as indicated in the reasons of allowance and in response to the current set of claims filed on 07/13/2022.

Reasons for Allowance
6.		The following is an Examiner’s statement of reasons for allowance:
The 35 U.S.C. § 101 rejection for Claims 1, 3-4, 6-8, 10-11, 13-15, 17 and 19-20 is withdrawn since the claims do not recite a judicial exception under step 2a prong one according to the January 2019 Revised Patent Eligibility Subject Matter guidance as well as the October 2019 Update: Subject Matter Eligibility.
For example; the claims in particular Independent Claims 1, 8 and 15 recite the limitations which contain additional elements (emphasized in bold) comprising:
the system comprising:
“memory for storing instructions, and a processor configured to execute the instructions to”;
“obtain a plurality of historical support tickets data”; 
 “generate training data from the plurality of historical support tickets by extracting text characters from text fields and values from value fields of the plurality of historical support tickets, generating features of the plurality of historical support tickets by vectorizing the extracted text characters, and generating labels of the plurality of historical support tickets using the extracted values”;
“execute a machine learning algorithm to identify patterns in the training data that map the features and the labels to complexity values of the plurality of historical support tickets to train a complexity model to predict a complexity value of a task associated with a support ticket”;
 “receive a new support ticket that requests assistance with performance of a new task”;
“extract second data from the new support ticket”;
“convert the second data into a set of vectors using a neural network”;
“determine a coefficient value of the new support ticket based on the set of vectors”; 
“determine an initial complexity value of the new task associated with the new support ticket using the complexity model”;
“determine a set of similar support tickets from the plurality of historical support tickets that are similar to the new support ticket based on the coefficient value”; 
“adjust the initial complexity value of the new task associated with the new support ticket based on the complexity values of similar support tickets in the set of similar support tickets to predict the complexity value of the new task associated with the new support ticket”
		These steps for example are not “Mental Processes” and are not a “Certain Method of 	Organizing Human Activities”. Here, the claim limitations do not recite a mental process (e.g., 	such as evaluation(s) and/or judgment(s) and/or opinion(s) and observation(s)) because they are 	not practically performed in the human mind and/or cannot be performed via pen and paper as 	a “physical aid”. These claims include additional elements such as (e.g., “generating training 	data”, “executing a machine learning algorithm”, “neural network”, “memory” and “processor”) 	in conjunction with the limitations that automatically identify the complexity of a task related to 	a support ticket to increase productivity and customer satisfaction. 
Therefore, Examiner determines that Claims 1, 3-4, 6-8, 10-11, 13-15, 17 and 19-20 are patent eligible over revised step 2a prong 1.
		Alternatively, assuming arguendo that Claims 1, 3-4, 6-8, 10-11, 13-15, 17 and 19-20 	recite a judicial exception, the claims as currently amended reflect integration into a practical 	application regarding improvement to computer technology (see MPEP § 2106.05 (a)) or 	an improvement to the technical field for Information Technology Software management of 	support tickets. The system is able to identify similar support tickets to correct any 	deviation in the initial complexity value and provide a specific improvement to technology or 	technical field of Information Technology Software management of support tickets. 
Therefore, these additional elements (as shown above emphasized in bold) when taken in consideration under BRI of the claims as a whole, contain limitations that are indicative of integration into a practical application by (1) improvements to the functioning of a computer, or to any other technology or technical field under MPEP § 2106.05 (a) and additionally and/or alternatively (2) applying or using the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the judicial exception under MPEP § 2106.05 (e).
Therefore, alternatively, Examiner determines that Claims 1, 3-4, 6-8, 10-11, 13-15, 17 and 19-20 are patent eligible over step 2a prong 2.

7.		Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submission should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DERICK HOLZMACHER whose telephone number is (571) 270-7853. The examiner can normally be reached on Monday-Friday 9:00 AM – 6:30 PM EST. 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Epstein can be reached on 571-270-5389. The fax phone number for the organization where this application or proceeding is assigned is 571-270-8853.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

		/DERICK J HOLZMACHER/            		 Patent Examiner, Art Unit 3623                    

/BRIAN M EPSTEIN/Supervisory Patent Examiner, Art Unit 3683